Citation Nr: 1213616	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  09-39 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent prior to June 25, 2008 for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial disability rating in excess of 50 percent from June 25, 2008 for PTSD.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from February 1991 to August 1991 and from February 2003 to May 2004.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Wichita, Kansas Department of Veterans Affairs (VA) Regional Office (RO).  In August 2006, the RO denied the Veteran's claim for service connection for PTSD.  The Veteran filed a notice of disagreement (NOD) in August 2007.  A statement of the case (SOC) was issued in January 2008.  The Veteran filed a timely substantive appeal, via a VA Form 9, in March 2008.  

By a March 2008 rating decision, the RO granted the Veteran's claim for service connection for PTSD and assigned an initial 10 percent disability rating, effective September 1, 2005.  The Veteran filed a NOD in October 2008 in which he disagreed with the initial 10 percent disability rating assigned.  In a September 2009 SOC, the Veteran's initial disability rating for PTSD was increased to 50 percent, effective June 25, 2008.  The Veteran continued his appeal by filing a timely substantive appeal, via a VA Form 9, in October 2009.  

Although the Veteran has reported having problems at work due to his PTSD symptoms, particularly with anger and irritability, the evidence shows that he is currently employed.  The record does not indicate that the Veteran has claimed that he is unemployable because of his disability.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU rating) has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

The issues of entitlement to increased ratings for tinnitus and bilateral hearing loss have been raised by the record but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See Informal Hearing Presentation, dated July 2012.  As the Board does not have jurisdiction over them, they are referred to the AOJ for appropriate action. 

The issue of an initial disability rating in excess of 50 percent from June 25, 2008 for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

For the period prior to June 25, 2008, the evidence of record demonstrates that the Veteran's PTSD has been productive occupational and social impairment with reduced reliability and productivity, due to such symptoms as:  anxiety; moderate depression; nightmares; flashbacks; intrusive thoughts; sleep disturbance; weekly panic attacks; diminished interest; avoidance; social isolation; detachment; hypervigilance; exaggerated startle response; irritability; anger; impaired memory; cognitive impairment; paranoia; mild confusion; affect ranging from restricted to bright; fair judgment; insight present; and no hallucinations, delusions, suicidal ideation, or homicidal ideation; Global Assessment of Functioning (GAF) scores ranged from 65 to 70 which are indicative of some mild symptoms or some difficulty in social, occupational, or school functioning.  


CONCLUSION OF LAW

For the period prior to June 25, 2008, the criteria for an initial disability rating of 50 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130 Diagnostic Code 9411 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. § 3.159 (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2011).

The United States Court of Appeals for Veterans Claims (Court) held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to the extent possible the VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2002), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was provided notice of the VCAA in December 2005.  The VCAA letter indicated the types of information and evidence necessary to substantiate the claim, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.  Thereafter, the Veteran received additional notice in March 2006, pertaining to the downstream disability rating and effective date elements of his claim and was furnished SOCs in January 2008 and September 2009.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Mayfield and Pelegrini, both supra.

It is well to observe that service connection for PTSD has been established and an initial rating for this condition has been assigned.  Thus, the Veteran has been awarded the benefit sought, and such claim has been substantiated.  See Dingess v. Nicholson, 19 Vet. App. at 490-491.  As such, 38 U.S.C.A. § 5103(a) notice is no longer required as to this matter, because the purpose for which such notice was intended to serve has been fulfilled.  Id.  Also, it is of controlling significance that, after awarding the Veteran service connection for PTSD and assigning an initial disability rating for this condition, he filed a notice of disagreement contesting the initial rating determination.  See 38 C.F.R. § 3.159(b) (2011) (amended to add subparagraph (3), which provides VA has no duty to provide section 5103 notice upon receipt of a notice of disagreement).  The RO furnished the Veteran a SOC that addressed the initial rating assigned for his PTSD, included notice of the criteria for a higher rating for that condition, and provided the Veteran with further opportunity to identify and submit additional information and/or argument, which the Veteran has done by perfecting his appeal.  See 38 U.S.C.A. §§ 5103A, 5104(a), 7105 (West 2002).  Under these circumstances, VA fulfilled its obligation to advise and assist the Veteran throughout the remainder of the administrative appeals process, and similarly accorded the Veteran a fair opportunity to prosecute the appeal.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of his claim in this Board decision.  Rather, remanding this case back to the RO for further VCAA development would be an essentially redundant exercise and would result only in additional delay with no benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).

All relevant evidence necessary for an equitable resolution of the issue on appeal has been identified and obtained, to the extent possible.  The evidence of record for the period prior to June 25, 2008 includes VA outpatient treatment reports and statements from the Veteran.  The Veteran has not indicated that he has any further evidence to submit to VA, or which VA needs to obtain.  There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.  The Veteran and his representative have been accorded ample opportunity to present evidence and argument in support of his appeal.  Thus, the Board finds that VA has obtained, or made reasonable efforts to obtain, all evidence that might be relevant to the issues on appeal, and that VA has satisfied the duty to assist.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2011).

Pertinent Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  See 38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

When, as here, the Veteran is requesting an increased rating for an established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the most recent examination is not necessarily and always controlling; rather, consideration is given not only to the evidence as a whole but to both the recency and adequacy of examinations.  See Powell v, West, 13 Vet. App. 31, 35 (1999).

The veteran's entire history is reviewed when making disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  However, where the question for consideration is the propriety of the initial evaluation assigned after the grant of service connection, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged ratings" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found - this practice is known as "staged ratings."  See id. at 126.

The Veteran's PTSD has been evaluated as 10 percent disabling prior to June 25, 2008, pursuant to 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2011).  

Pursuant to Diagnostic Code 9411, a 10 percent rating is warranted when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  38 C.F.R. § 4.130.  

A 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  See id.

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  See id.  

A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  See id. 

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  See id.  

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Richard v. Brown, 9 Vet. App. 266 (1996); Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  A GAF score ranging from 61 to 70 indicates some mild symptoms (e.g. depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning, (e.g. occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF score ranging from 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  A GAF score of 41 to 50 indicates serious symptoms and serious impairment in social, occupational, or school functioning (e.g., no friends), while a GAF score of 31 to 40 indicates major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 21 to 30 indicates that behavior is considerably influenced by delusions or hallucinations, or serious impairment in communication or judgment (e.g., sometimes incoherent, acting grossly inappropriately, suicidal preoccupation), or an inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  See Diagnostic and Statistical Manual of Mental Disorders, (4th ed. 1994) (DSM-IV).  

While the Rating Schedule does indicate that the rating agency must be familiar with the DSM IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2011).  Accordingly, GAF scores do not automatically equate to any particular percentage in the Rating Schedule.  Rather, they are but one factor to be considered in conjunction with all the other evidence of record.  

Analysis

Veteran has maintained that his service-connected PTSD warrants an initial disability rating in excess of the 10 percent assigned prior to June 25, 2008.  

The evidence of record prior to June 25, 2008 includes VA outpatient treatment reports from September 2005 to June 2008, which reflect the Veteran received continued psychiatric treatment for his PTSD, including medication for his symptoms.  These records reflect that the Veteran's PTSD was productive of symptoms including:  anxiety; moderate depression; nightmares; flashbacks; intrusive thoughts; sleep disturbance; weekly panic attacks; diminished interest; avoidance; social isolation; detachment; hypervigilance; exaggerated startle response; irritability; anger; impaired memory; cognitive impairment; paranoia; mild confusion; affect ranging from restricted to bright; fair judgment; insight present; and no hallucinations, delusions, suicidal ideation, or homicidal ideation.  In January 2006, while the Veteran stated that he had not had panic attacks as frequently or intensely, he reported that they still occurred up to twice a week.  A September 2007 VA outpatient treatment report reflects that the Veteran reported that he felt his pills were helping him, although he continued to have aggression.  In June 2008, it was noted that the Veteran's PTSD and depression may be affecting his mnemonic/cognitive functioning and that continued psychiatric treatment was an integral part of his care.  Also during this period, the GAF scores ranged from 65 to 70.  

After a careful review of the record, and resolving all doubt in his favor, the Board finds that, for the period prior to June 25, 2008, the lay and medical evidence supports the assignment of an initial 50 percent disability rating, but no higher, for PTSD.  In this regard, the evidence of record demonstrates that, prior to June 25, 2008, the Veteran's PTSD was productive of symptoms, including: anxiety; moderate depression; nightmares; flashbacks; intrusive thoughts; sleep disturbance; weekly panic attacks; diminished interest; avoidance; social isolation; detachment; hypervigilance; exaggerated startle response; irritability; anger; impaired memory; cognitive impairment; paranoia; mild confusion; affect ranging from restricted to bright; fair judgment; insight present; and no hallucinations, delusions, suicidal ideation, or homicidal ideation.  Accordingly, the Board finds that these PTSD symptoms, including weekly panic attacks, impaired memory and cognition, fair judgment, anger, and irritability, have demonstrated obvious occupational and social impairment with reduced reliability and productivity.

In addition, the GAF scores of 65 to 70 indicate some mild symptoms or some difficulty in social, occupational, or school functioning, however, the Board observes that the Veteran's clinical symptoms were more than mild, as a depression screen revealed moderate depression, he continued to have weekly panic attacks and aggression despite medication, and his cognitive functioning was affected by his PTSD.  Thus, in considering the Veteran's overall symptomatology and the effects on his occupational and social functioning, the Board concludes that the Veteran's disability picture most nearly approximates the criteria for a 50 percent disability rating for the period prior to June 25, 2008.  

The Board also finds that the Veteran's PTSD does not warrant an initial disability rating in excess of 50 percent prior to June 25, 2008.  The record is absent of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); or an inability to establish and maintain effective relationships,  so as to warrant a 70 percent disability rating.  In this regard, the Board points to the evidence prior to June 25, 2008, which does not demonstrate deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood due to his PTSD symptoms.  The Veteran has established and maintained relationships with his significant other and daughter and maintained employment throughout this period and was therefore not deficient in family relations or work.  Moreover, while there are some findings of irritability and anger, the Veteran has not reported and the evidence does not demonstrate that, at any time prior to June 25, 2008, such has resulted in unprovoked irritability with periods of violence or a similar type of impaired impulse control.  Finally, while there is evidence of impaired memory and cognition as well as fair judgment, these symptoms have not contributed to any deficiencies in the areas of the Veteran's life or any of the symptoms listed within the 70 percent criteria.

In addition, the Veteran's GAF scores ranged from 65 to 70 indicate some mild symptoms or some difficulty in social, occupational, or school functioning, however, inasmuch as the disability ratings are not assigned based solely upon GAF scores, the Board finds it reasonable to conclude that the PTSD symptomatology described in the record fails to more nearly approximate the criteria for a 70 percent rating for the period prior to June 25, 2008.  

In reaching the above conclusions, the Board has not overlooked the Veteran's statements with regard to the severity of his service-connected PTSD.  In this regard, the Veteran is competent to report on factual matters of which he had firsthand knowledge, e.g., experiencing pain and weakness.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay evidence was provided by the Veteran in statements and during the course of his VA outpatient psychiatric treatment.  The Veteran is competent to report his current symptomatology as it pertains to his PTSD and the Board finds that the Veteran's statements are credible.  With respect to the Rating Schedule, where the criteria set forth therein require medical expertise which the Veteran has not been shown to have or where these types of findings are not readily observable by a lay person, the Board has accorded greater probative weight to objective medical findings and opinions provided by the Veteran's treatment reports and his VA examination reports.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) ("[t]he probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . the credibility and weight to be attached to these opinions [are] within the province of the adjudicator.")  The Board has considered the Veteran's reports with respect to experiencing symptoms in evaluating his disability rating in this decision.  

As such, the Board finds that the criteria considered under the 70 percent disability rating has not been demonstrated by the satisfactory lay and medical evidence of record prior to June 25, 2008, and the Veteran's PTSD symptoms are, in fact, considered and provided for in the criteria for a 50 percent disability rating during that period.  

Thus, the Board finds that the lay and medical evidence supports the assignment of an initial 50 percent disability rating, but no higher, for PTSD prior to June 25, 2008.  38 C.F.R. § 4.3; see Fenderson, 12 Vet. App. at 125-26.  

Extraschedular Consideration

Based upon the findings discussed in detail above, and following a full review of the record, the Board determines that the record evidence favors a finding that the Veteran's PTSD should be rated at 50 percent, but no more, from June 25, 2008.  See Fenderson, 12 Vet. App. at 125-26.  Additionally, the Board finds that at no point during this period has the disability been shown to be so exceptional or unusual as to warrant the assignment of a rating, higher than 50 percent from June 25, 2008, on an extra-schedular basis.  See 38 C.F.R. § 3.321.

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedural Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or the Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

In this case, the Board finds that the schedular criteria are adequate to rate the disability under consideration.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than those assigned based on more significant functional impairment.  This matter was implicitly considered and rejected by the RO.  See Statement of the Case, dated September 2009, citing 38 C.F.R. § 3.321(b)(1).  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An initial disability rating of 50 percent prior to June 25, 2008, for PTSD is granted, subject to the provisions governing the award of monetary benefits.  


REMAND

Although the Board regrets any further delay in adjudicating the Veteran's claim, pursuant to the duty to assist, the issue of an initial disability rating in excess of 50 percent from June 25, 2008 for PTSD must be remanded for further development.  

The Board observes that the last VA examination of record was conducted in July 2009 and the last VA outpatient treatment reports associated with the record are dated in March 2010.  

In a March 2011 letter, the Veteran's treating psychiatrist at the VA, Dr. T.D., reported that he had been treating the Veteran since March 2009 and that he had made several adjustments over the past two years to try and control the Veteran's PTSD symptoms.  He also stated that, based on the longevity of his symptoms, in addition to the small amount of improvement with treatment, in his opinion the Veteran's PTSD should be rated at a higher percentage.  He then opined that it was more likely than not that the Veteran's symptoms would not show significant improvement with the continuation of treatment, even though that was recommended.  Finally, he referred to a copy of his notes for further details of symptoms and treatment.  The Board observes that as the last VA outpatient treatment reports associated with the record are dated in March 2010, many of the VA psychiatrist's notes from the past two years of treatment of which he referred to are not of record.  

As the Veteran was last provided a VA examination in July 2009, approximately two and a half years ago, and the medical evidence of record indicates a worsening of symptoms, the Board finds that a current VA examination is necessary to adequately evaluate the claim.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPCGPREC 11-95 (1995); see also 38 C.F.R. § 3.327 (a reexamination will be requested whenever there is a need to verify the current severity of a disability).  

In addition, as the record reflects the Veteran had received continuing treatment at VA and the last VA medical records associated with the file are from March 2010, ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain and associate with the claims file any pertinent medical records adequately identified by the Veteran, to include all VA medical records from March 2010 to the present.  All records which are not duplicates of those already in the claims file should be associated with the claims file.  The RO/AMC should document whether or not these documents were available.  

2.  The AMC/RO should schedule the Veteran for a VA psychiatric examination of the Veteran's PTSD by an appropriate examiner, to determine the current nature and etiology of the Veteran's service-connected PTSD.  The claims folder and a copy of this remand are to be made available to and reviewed by the examiner in connection with the examination.  The examination report is to contain a notation that the examiner reviewed the claims file.  

The evaluation of PTSD should consist of all necessary testing, to include a mental status evaluation.  

The examiner is asked to comment on the degree of severity of the Veteran's service-connected PTSD and its effect on his occupational and social functioning, his employment, and his activities of daily living.  
 
A complete rationale must be given for any opinion expressed, and the foundation for all conclusions should be set forth.  The report of the examination should be associated with the claims file.

3.  Following completion of the foregoing, the AMC/RO must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the AMC/RO should determine whether the examiner has responded to all questions posed.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011).  

4.  After the requested development has been completed, the AMC/RO should readjudicate the merits of the Veteran's claim based on all the evidence of record, including any additional information obtained as a result of this remand.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


